Case 3:15-cv-01143-BJD-JBT Document 363-19 Filed 12/11/19 Page 1 of 4 PageID 31833




                              EXHIBIT 20
Case 3:15-cv-01143-BJD-JBT Document 363-19 Filed 12/11/19 Page 2 of 4 PageID 31834

                                                                           [Page 1]


                           UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION


               MATTHEW EDWARDS, et al.,
               individually and on behalf
               of all others similarly
               situated,
                                   Plaintiffs,
                             vs.              No. 4:11-CV-4766-JSW (NJV)
               NATIONAL MILK PRODUCERS
               FEDERATION, a/k/a COOPERATIVES
               WORKING TOGETHER; DAIRY
               FARMERS OF AMERICA, INC.;
               LAND O'LAKES, INC.; DAIRYLEA
               COOPERATIVE, INC.; and
               AGRI-MARK, INC.
                                   Defendants.



               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT KANSAS CITY
               KRISTIE TESSANDORI, on
               behalf of Herself and
               All Others Similarly
               Situated,


                                   Plaintiffs,


                             vs.                          No. 1216-CV13257


               DAIRY FARMERS OF AMERICA,
               INC.
                                   Defendant.




     877-479-2484                    U.S. LEGAL SUPPORT            www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-19 Filed 12/11/19 Page 3 of 4 PageID 31835

                                                                      [Page 2]
        1

        2

                    VIDEO 30(b)(6) DEPOSITION OF JOHN WILSON

        3                            VOLUME I

                       Taken on behalf of the Plaintiffs
        4                       January 8, 2015

        5                    Saundra Tippins, CCR

        6

        7                 (The deposition began at 9:54 a.m.)

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




     877-479-2484                 U.S. LEGAL SUPPORT          www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-19 Filed 12/11/19 Page 4 of 4 PageID 31836

                                                                    [Page 51]
        1                Q    So as far as you know, those are the

        2       two economic analyses that supported the

        3       determination of the effect of the Herd Retirement

        4       Program on the all milk price; is that correct?

        5                A    That's the only two that I ran across

        6       in my research.

        7                Q    Pursuant to the program, if a producer

        8       elected to participate in a bid to kill its herd,

        9       was that producer required to kill its entire

       10       herd?

       11                A    As part of the herd reduction, excuse

       12       me, I keep saying reduction.

       13                As part of the Herd Retirement Program

       14       yes.    He had to slaughter the entire herd.

       15                Q    Why was that?

       16                A    Well, the effect of the program would

       17       have been greatly reduced if in fact the farmer

       18       would have been able to just sell some of his cows

       19       to a neighboring dairy farmer and those cows would

       20       have continued to be in production.

       21                Again, the point of the whole program was

       22       to reduce the supply of milk, of surplus milk,

       23       and so the only way that was going to happen is

       24       if you have -- if you accelerate the slaughter of

       25       dairy cows.



     877-479-2484                  U.S. LEGAL SUPPORT         www.uslegalsupport.com
